DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, John Kilyk Jr., on 3 May 2022.
	
This application has been amended as follows:

	Please amend claim 1 by deleting the phrase “layer of” in lines 4, 8, and 11.

	Please amend claim 1 by deleting the phrase “the layer of” in line 9.

End of Examiner’s amendment.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 1 and 4-8 are allowed over the prior art.
The closest applied prior art of record is WO 2015/072163 A1 to Goto et al. in combination with US 2013/0139883 to Togawa et al., JP 2002/067213A to Komori, and US 2013/0260144 to Yamazaki et al. which teaches what is described in paragraphs 7-17 of the final Office action filed 21 March 2022.  The closest applied prior art of record does not teach or suggest a bag formed from a laminate comprising the specific claimed layer arrangement wherein a biaxially stretched polybutylene terephthlate film layer within the laminate exhibits the claimed shrinkage, polybutylene content, and 1,4-butanediol and tetrahydrofuran volatilization properties and wherein the laminate comprises a polyurethane-based protective layer. As such, the instantly claimed invention is both novel and nonobvious over the closest applied prior art of record.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782